Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-2, 4, 6, 10, 13, 16-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by MacKarvich US 6,494,478. 	MacKarvich discloses a towing hitch comprising: 	a shank 20 formed of metal and having a leading end for insertion into and attachment to a receiver on the towing vehicle, the shank defining a hitch pin opening 23 for receiving a hitch pin to secure the shank to the receiver on the receiver of the towing vehicle, the shank defining a pivot axis (through rod 39) spaced rearwardly from the hitch pin opening,  the shank providing a first biasing surface (right interior surface 50 shown in Fig. 2) and a second biasing surface (bottom interior  surface 50 shown in Fig. 2); 	a head 16 formed of metal separate from the shank which is attachable to the shank for limited pivoting in either a clockwise direction or a counterclockwise direction about the pivot axis during towing, the head providing a third biasing surface (bottom right surface 38  of spindle 32 shown in Fig. 2) and a fourth biasing surface (bottom left surface 38 of spindle 32 shown in Fig. 2); 	a pivot pin 39 attaching the head to the shank at an established longitudinal position relative to the shank, the pivot pin allowing limited pivoting of the head in either a clockwise direction or a counterclockwise direction about the pivot axis during towing;	wherein the pivot pin comprises a bolt 39 which is detachable from the head and shank to permit replacement of the one or more compressible inserts;	wherein the bolt extends through aligned circular openings in the head and shank and comprises threads, and further comprising a threaded nut 41 to secure the bolt within the aligned circular openings of the head and shank;
	one or more compressible inserts 33, formed of a material substantially more compressible than the metals of the shank and the head, disposed between the shank and the head, such that pivoting of the head relative to the shank in the clockwise direction compresses the one or more compressible inserts between the first biasing surface and the third biasing surface, and such that pivoting of the head relative to the shank in the counterclockwise direction compresses the one or more compressible inserts between the second biasing surface and the fourth biasing surface;	a tow ball 90 supported by the head;	wherein the head comprises a tongue member 70 mounted on a head member at any of a plurality of positions, with the tow ball mounted on the tongue member of the head	wherein the first, second, third and fourth biasing surfaces each extend generally radially relative to the pivot axis;	wherein the pivot axis is horizontal and transverse to a longitudinal direction of towing vehicle travel;	wherein the shank and the head collectively define at least one pocket for holding the one or more compressible inserts, the at least one pocket substantially shielding the one or more compressible inserts from sunlight;	wherein the head is attached to the shank with the pivot 15axis pin 39, the pivot axis pin being rotationally fixed relative to one of the shank and the head;	wherein the one or more compressible inserts have a complex geometric profile to match a profile of a space between the shank and the head.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 3 is is/are rejected under 35 U.S.C. 103 as being unpatentable over MacKarvich US 6,494,478.	MacKarvich discloses the claimed invention except for the recited range of force and pivoting range.  The recited ranges are result effective variables which have a finite number of values and which would fulfill the design need to provide a desired amount of pivoting depending on the weight of the trailer.	It has been held that when there is a design need or market pressure to solve a problem and there are a finite number of identified, predictable solutions, a person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense. In that instance the fact that a combination was obvious to try might show that it was obvious under § 103.  KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398 (2007).
Claim(s) 11 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over MacKarvich 478‘ in view of Lorman US 6,834,879.	MacKarvich discloses the claimed invention except the compressible inserts are formed of rubber instead of a polymer material.	However, Lorman (see col. 5 lines 30-40) discloses that compessible members 55 in a hitch can be made from either natural rubber or a polymer (synthetic rubber).	Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify MacKarvich by using a polymer material instead of rubber, the two being art recognized equivalents.  
Claim(s) 12 is rejected under 35 U.S.C. 103 as being unpatentable over MacKarvich 478‘ in view of Van Vleet US 5,868,415.	MacKarvich discloses the claimed invention except the compressible inserts are formed of rubber instead of a polyurethane with a Shore hardness in the range of 75 to 85 Shore A, and with each of the first, second, third and fourth biasing surfaces each extending within a range of 20 to 200 mm from the pivot axis.	However, Van Vleet (see col. 7 lines 1-15 discloses that cushion members 66,68,70 in a hitch can be made of rubber or polyurethane having a Shore hardness in a range of 68-100 Shore A.  	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to made the compressible inserts from polyurethane having a Shore hardness in a range of 75 to 85 Shore A instead of rubber, the two being art recognized equivalents.	The recited size of the biasing surfaces are result effective variables which have a finite number of values and which would fulfill the design need to provide a desired amount of pivoting depending on the weight of the trailer.	It has been held that when there is a design need or market pressure to solve a problem and there are a finite number of identified, predictable solutions, a person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense. In that instance the fact that a combination was obvious to try might show that it was obvious under § 103.  KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398 (2007).
Claim(s) 19 is rejected under 35 U.S.C. 103 as being unpatentable over MacKarvich ‘478 in view of  Lorman US 6,834,879..	MacKarvich discloses discloses a towing hitch comprising:	a shank 20 formed of metal for attachment to a receiver on the towing vehicle, the shank extending longitudinally and defining a transverse pivot axis (at pin 39) , the shank providing a first portion of a pocket; 	a head 16 formed of metal separate from the shank, the head providing a second portion of the pocket; 	a pivot pin 39 attaching the head to the shank such that the first portion and the second portion collectively define the pocket, the pivot pin allowing limited pivoting of the head relative to the shank about the transverse pivot axis; and 	at least one compressible insert 33 formed of a rubber and positioned within the pocket, such that the pocket substantially shields the compressible insert from sunlight, and such that pivoting of the head relative to the shank compresses the compressible insert within the pocket to provide a force acting against such pivoting.	MacKarvich discloses the claimed invention except the compressible inserts are formed of rubber instead of a polymer material.	However, Lorman (see col. 5 lines 30-40) discloses that compessible members 55 in a hitch can be made from either natural rubber or a polymer (synthetic rubber).	Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify MacKarvich by using a polymer material instead of rubber, the two being art recognized equivalents

Allowable Subject Matter
Claims 5, 7-9, 12, and 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kevin Hurley whose telephone number is (571)272-6646.  The examiner can normally be reached on Monday-Thursday 9 am-5:30 pm Kevin.Hurley@USPTO.GOV.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minnah Seoh can be reached on 571-270-7778.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KEVIN HURLEY/
Primary Examiner
Art Unit 3611

October 19, 2022